DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of search, interview discussion, and claims amended by Examiner’s Amendment (below), Claims 1 – 16 and 18 - 20 are allowed. The following is an examiner’s statement of reasons for allowance:
It is claimed that a target device establishes a secure connection with the source device via a proximity sharing feature; obtains authentication data for one or more electronic subscriber identity modules (eSIMs) from the source device via the secure connection; sends, to an entitlement server of a mobile network operator (MNO), at least a portion of the authentication data to authenticate, identify a cellular service subscription to transfer, and indicate authority to transfer the cellular service to the target device; and downloads and installs after obtaining authorization to transfer from the entitlement server, at least one of the one or more eSIMs to the target device from a provisioning server of the, wherein the authentication data includes a trust flag that indicates a trust relationship established between an eSIM of the one or more eSIMs and the source device.
Art of record 2008/0261561 to GEHRMANN teaches (securely transfers soft SIM credentials (SSIM) from a SIM unit 22A in a transferring mobile device 20A to a SIM unit 22B in a target mobile device 20B via the communication channel 30. … The SIM unit 22 comprises protected storage combined with a processor that provides a protected environment for executing software associated with SIM operations and soft SIM transfer. [¶ 0013] … As shown in FIG. 2, a connection is established between the transferring mobile device 20A and the target mobile device 20B (step a). The connection may comprise any type of wired or wireless connection, including local connections, such as Bluetooth and USB, and network based connections, such as a cellular or Internet connection. [¶ 0016] … a secure connection is established between the transferring and target mobile devices 20A, 20B (step d). [¶ 0017] … The transferring SIM unit 22A sends SSIM.sub.A to the target SIM unit 22B over the secure connection (step e). … The target SIM unit 22B verifies and installs the received SSIM.sub.A (step f). For example, the target SIM unit 22B may decrypt the SSIM.sub.A and check any signatures associated with the decrypted SSIM.sub.A. If able to verify the SSIM.sub.A, the target SIM unit 22B installs SSIM.sub.A (step f), and sends an installation complete message to the transferring mobile device 20A (step g). [¶ 0018]).
Art of record 2018/0027603 to LEE et al. teaches (The controller 513 can receive the subscription information from the eSIM 522 included in the second terminal 520 using the near field communication. … the controller 513 may acquire a credential previously stored in the eSIM 522. The credential previously stored in the eSIM 522 may include cryptographic private information for accessing a network of a wireless carrier providing the eSIM 522 and a number for identifying the eSIM 522. Accordingly, the controller 513 can access a first operator network through the modem 511 using the obtained credentials. [¶ 0091]) 
Art of record 2016/0164883 to LI et al. teaches (Transferring SIM credentials from active device 15 to inactive devices 20A-N allows the subscriber to easily move his/her telephony account, phone number, and carrier network access from one mobile device to another device. [¶ 0019] … FIG. 2 illustrates a procedural flow for activation of an inactive device on a carrier network. … The procedure can allow a subscriber to dynamically or virtually switch devices by transferring the data from an active device 15 to another inactive device 20A-N using local connectivity. [¶ 0026] … Provisioning may occur using a short range wireless or wired connection, such as Bluetooth, WiFi, NFC, audio, etc. The provisioning process can be initiated through an application user interface, by bringing the devices in close proximity … tapping (e.g., using NFC or RFID action against a device). [¶ 0027] … the inactive device 20 confirms whether the subscriber intends to activate inactive device 20 on a carrier network 10 in response to the initiation of the provisioning process by active device 15. [¶ 0028] … active device 10 authenticates and pairs with inactive device 20. The authentication in step S220 of the provisioning transaction process can take place using a secure method on the active device 15 to ensure that access by inactive device 20 is authorized, and may involve entry by one or more of a password, biometric data, etc. [¶ 0029])
Accordingly, none of the reference of record discloses or suggests the claimed method for an apparatus configured for cellular service account transfer from a source device to a target device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given via telephone with James T. ASLANIS (Reg. No. 65,944) on 2JUN2022. 
This listing of claims replaces all prior versions and listings in the application.


1. (Currently Amended) An apparatus configured for cellular service account transfer from a source device to a target device, the apparatus comprising: 
processing circuitry comprising at least one processor communicatively coupled to a memory storing instructions that, when executed by the at least one processor, cause the target device to perform operations including: 
establishing a secure connection with the source device via a proximity sharing feature; 
obtaining authentication data for one or more electronic subscriber identity modules (eSIMs) from the source device via the secure connection;
sending, to an entitlement server of a mobile network operator (MNO), at least a portion of the authentication data to authenticate, identify a cellular service subscription to transfer, and indicate authority to transfer the cellular service to the target device; and 
downloading and installingauthorization to transfer from the entitlement server provisioning server of the 
wherein the authentication data includes a trust flag that indicates a trust relationship established between an eSIM of the one or more eSIMs and the source device.

2. (Currently Amended) The apparatus of claim 1, 
wherein the authentication data includes at least one transfer token obtained by the source device from the entitlement server of the MNO.

3. (Currently Amended) The apparatus of claim 1, 
wherein execution of the instructions further causes the target device to obtain user consent before downloading and installing 

4. (Previously Presented) The apparatus of claim 1, 
wherein the authentication data allows the target device to bypass performing a cellular service user account login procedure with a web-sheet server of the MNO.

5. (Previously Presented) The apparatus of claim 1, 
wherein execution of the instructions further causes the target device to perform operations including: presenting, via a user interface of the target device, a listing of the one or more eSIMs; and obtaining, via the user interface of the target device, a selection of the at least one of the one or more eSIMs to transfer to the target device.

6. (Previously Presented) The apparatus of claim 1, 
wherein execution of the instructions further causes the target device to perform operations including: 
configuring one or more cellular service plans associated with the at least one of the one or more eSIMs transferred to the target device.

7. (Currently Amended) The apparatus of claim 1, 
wherein execution of the instructions further causes the target device to perform operations including: 
receiving, from the entitlement server of the MNO, a redirection to a web-sheet server of the MNO; authenticating with the web-sheet server based on a cellular service account login and password; obtaining cellular service plan terms and conditions from the web-sheet server; and providing an indication of consent to the cellular service plan terms and conditions to the web-sheet server.

8. (Previously Presented) The apparatus of claim 1, 
wherein the target device and the source device are associated with a common user account.

9. (Currently Amended) An entitlement server of a mobile network operator (MNO), the entitlement server configured for cellular service account transfer and comprising: 
circuitry for communicating with a source device and a target device; and 
at least one processor communicatively couple to a memory storing instructions that, when executed by the at least one processor, cause the entitlement server to perform operations including: 
providing, to the source device, authentication data for transfer of one or more electronic subscriber identity modules (eSIMs); 
receiving, from the target device, a request to transfer at least one eSIM of the one or more eSIMs, the request including at least a portion of the authentication data to authenticate the target device and indicate authority to transfer the at least one eSIM of the one or more eSIMs to the target device; and responsive to successful authentication of the target device based on the at least a portion of the authentication data: 
obtaining, from a provisioning server, at least one identifier corresponding to the at least one eSIM to be transferred to the target device; and providing, to the target device, the at least one identifier corresponding to the at least one eSIM, 
wherein the authentication data includes at least one trust flag that indicates a trust relationship between an eSIM of the one or more eSIMs and the source device.

10. (Previously Presented) The entitlement server of claim 9, 
wherein the authentication data comprises at least one transfer token obtained by the entitlement server from an authorization server.

11. (Previously Presented) The entitlement server of claim 9, 
wherein the authentication data allows the target device to authenticate with the entitlement server for transfer of the at least one of the one or more eSIMs.

12. (Previously Presented) The entitlement server of claim 9, 
wherein the authentication data allows the target device to bypass performing a cellular service user account login procedure with a web-sheet server of the MNO.

13. (Previously Presented) The entitlement server of claim 9, 
wherein execution of the instructions further causes the entitlement server to perform operations including: communicating with one or more back-end servers of the MNO to provision the at least one eSIM to the target device.

14. (Previously Presented) The entitlement server of claim 9, 
wherein execution of the instructions further causes the entitlement server to perform operations including: 
updating a push notification token for the target device to correspond to an international mobile subscription identifier (IMSI) for an eSIM of the at least one eSIM transferred to the target device.

15. (Previously Presented) A source device configured for cellular service account transfer, the source device comprising: 
one or more antennas; and 
processing circuitry communicatively coupled to the one or more antennas and comprising at least one processor communicatively coupled to a memory storing instructions that, when executed by the at least one processor, cause the source device to perform operations including: 
establishing a secure connection with a target device via a proximity sharing feature; receiving a request for information regarding electronic subscriber identity modules (eSIMs) transferable from the source device to the target device; and 
providing, to the target device via the secure connection, authentication data obtained from an entitlement server of a mobile network operator (MNO) for one or more eSIMs, 
wherein: 
the authentication data includes a trust flag that indicates a trust relationship established between an eSIM of the one or more eSIMs and the source device, and
the authentication data allows the target device to authenticate with the entitlement server of the MNO and to indicate authority to transfer the one or more eSIMS.

16. (Previously Presented) The source device of claim 15, 
wherein the authentication data includes at least one transfer token.

17. (Canceled)

18. (Previously Presented) The source device of claim 15, 
wherein the authentication data allows the target device to bypass performing a cellular service user account login procedure with a web-sheet server of the MNO.

19. (Previously Presented) The source device of claim 15, 
wherein execution of the instructions further causes the source device to perform operations including: 
receiving an indication that at least one eSIM of the one or more eSIMs has been transferred to the target device.

20. (Previously Presented) The source device of claim 19, 
execution of the instructions further causes the source device to perform operations including: 
disabling baseband circuitry of the source device when transfer of the at least one eSIM results in no active eSIMs remaining at the source device.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644